

117 S1558 IS: Untraceable Firearms Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1558IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Blumenthal (for himself, Mr. Murphy, Mr. Markey, Mr. Menendez, Mrs. Feinstein, Ms. Warren, Mr. Whitehouse, Mr. Reed, Mr. Casey, Ms. Hirono, Mr. Padilla, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to ensure that all firearms are traceable, and for other purposes.1.Short titleThis Act may be cited as the Untraceable Firearms Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)without the enactment of this Act, the Bureau of Alcohol, Tobacco, Firearms and Explosives has the authority to regulate ghost guns (as defined in section 921(a) of title 18, United States Code, as amended by section 3 of this Act) and unfinished frames and receivers; and(2)the purpose of this Act is to clarify and strengthen such authority. 3.Requirement that all firearms be traceable(a)DefinitionsSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (10), by adding at the end the following: The term manufacturing firearms shall include assembling a functional firearm or molding, machining, or 3D printing a frame or receiver, and shall not include making or fitting special barrels, stocks, or trigger mechanisms to firearms.;(2)by inserting after paragraph (29) the following:(30)(A)The term frame or receiver—(i)means a part of a weapon that provides or is intended to provide the housing or structure to hold or integrate 1 or more fire control components, even if pins or other attachments are required to connect those components to the housing or structure;(ii)includes a frame or receiver, blank, casting, or machined body, that requires modification, including machining, drilling, filing or molding, to be used as part of a functional firearm, and which is designed and intended to be used in the assembly of a functional firearm, unless the piece of material has had—(I)its size or external shape altered solely to facilitate transportation or storage; or(II)solely its chemical composition altered.(B)For purposes of subparagraph (A)(i), if a weapon with more than 1 part that provides the housing or a structure designed to hold or integrate 1 or more fire control or essential components, each such part shall be considered a frame or receiver, unless the Attorney General has provided otherwise by regulation with respect to the specific make and model of weapon on or before January 1, 2022.; and(3)by adding at the end the following:(36)The term ghost gun—(A)means a firearm, including a frame or receiver, that lacks a unique serial number engraved or cast on the frame or receiver by a licensed manufacturer or importer in accordance with this chapter; and(B)does not include—(i)a firearm that has been rendered permanently inoperable; (ii)a firearm identified by means of a unique serial number assigned by a State agency and engraved or cast on the receiver or frame of the weapon before the effective date of the Untraceable Firearms Act of 2021 in accordance with a State law;(iii)a firearm manufactured or imported before December 16, 1968; or(iv)a firearm identified as provided for under section 5842 of the Internal Revenue Code of 1986.(37)The term fire control component—(A)means a component necessary for the firearm to initiate or complete the firing sequence; and (B)includes a hammer, bolt or breechblock, cylinder, trigger mechanism, firing pin, striker, and slide rails..(b)Prohibition; requirementsSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)The Congress finds and declares the following:(A)Firearms tracing is the systematic tracking of the movement of a firearm recovered by law enforcement officials from the first sale of a firearm by the manufacturer or importer through the distribution chain (including the wholesaler and retailer) to the first retail purchaser.(B)Law enforcement agencies across the country work with the Bureau of Alcohol, Tobacco, Firearms and Explosives to trace firearms and thereby obtain investigative leads in the fight against violent crime and terrorism.(C)The ability of law enforcement agencies to trace a firearm is dependent on the serial number or other marks on the firearm that identify the manufacturer or importer who manufactured or imported the firearm and that are unique to the firearm.(D)Interstate gun trafficking interferes with lawful commerce in firearms and significantly contributes to gun crime. Of the 254,700 firearms traced by the Bureau of Alcohol, Tobacco, Firearms and Explosives in 2018, 71,910 of those firearms were originally sold by a licensed firearms dealer in a State other than the State where the firearms were recovered. These guns made up 28.2 percent of all firearm recoveries in 2018.(E)Even before the sale of a firearm, the gun, its component parts, and the raw materials from which they are made have considerably moved in interstate commerce.(F)If unserialized and untraceable firearms may be constructed and transported freely from State to State, ordinary citizens and foreign visitors may fear to travel to or through certain parts of the country due to concern about violent crime and gun violence, and law enforcement agencies may be unable to address it.(2)(A)Except as provided in subparagraph (B), it shall be unlawful for any person to manufacture, sell, offer to sell, transfer, purchase, or receive a ghost gun in or affecting interstate or foreign commerce.(B)Subparagraph (A) shall not apply to—(i)the manufacture of a firearm by a licensed manufacturer if the licensed manufacturer complies with section 923(i) before selling or transferring the firearm to another person;(ii)the offer to sell, sale, or transfer of a firearm to, or purchase or receipt of a firearm by, a licensed manufacturer or importer before the date that is 30 months after the date of enactment of the Untraceable Firearms Act of 2021; or(iii)transactions between licensed manufacturers and importers on any date.(3)It shall be unlawful for a person other than a licensed manufacturer or importer to engrave or cast a serial number on a firearm in or affecting interstate or foreign commerce unless specifically authorized by the Attorney General.(4)Beginning on the date that is 30 months after the date of enactment of the Untraceable Firearms Act of 2021, it shall be unlawful for any person other than a licensed manufacturer or importer to knowingly possess a ghost gun in or affecting interstate or foreign commerce. (5)Beginning on the date that is 30 months after the date of enactment of the Untraceable Firearms Act of 2021, it shall be unlawful for any person other than a licensed manufacturer or importer to possess a ghost gun in or affecting interstate or foreign commerce with the intent to sell or transfer the ghost gun with or without further manufacturing or to manufacture a firearm with the ghost gun.(6)(A)It shall be unlawful for any person to sell, offer to sell, or transfer, in or affecting interstate or foreign commerce, to any person other than a licensed manufacturer a machine that has the sole or primary function of manufacturing firearms.(B)Except as provided in subparagraph (A), beginning on the date that is 180 days after the date of enactment of the Untraceable Firearms Act of 2021, it shall be unlawful for any person other than a licensed manufacturer to possess, purchase, or receive, in or affecting interstate or foreign commerce, a machine that has the sole or primary function of manufacturing firearms.(C)Subparagraph (B) shall not apply to a person who is engaged in the business of selling manufacturing equipment to a licensed manufacturer who possesses a machine with the intent to sell or transfer the machine to a licensed manufacturer..(c)Requirements(1)Removal of serial numbersSection 922(k) of title 18, United States Code, is amended—(A)by striking importer's or manufacturer's each place it appears; and(B)by inserting authorized by this chapter or under State law before removed. (2)Licensed importers and manufacturersSection 923(i) of title 18, United States Code, is amended—(A)by inserting (1) before Licensed; and(B)by adding at the end the following: The serial number shall be engraved or cast on the frame or receiver in a manner sufficient to identify the firearm and the manufacturer or importer that put the serial number on the firearm.(2)(A)Not later than 180 days after the date of enactment of the Untraceable Firearms Act of 2021, the Attorney General shall prescribe regulations for engraving a unique serial number onto a ghost gun. (B)The regulations prescribed under subparagraph (A) shall—(i)allow an owner of a firearm described in subparagraph (A) to have a unique serial number engraved on the firearm by a licensed manufacturer or importer; and (ii)require that a serial number be engraved on the frame or receiver in a manner sufficient to identify the firearm and the manufacturer or importer that put the serial number on the firearm. (C)The regulations authorized under this paragraph shall expire on the date that is 30 months after the date of enactment of the Untraceable Firearms Act of 2021..(d)PenaltiesSection 924 of title 18, United States Code, is amended—(1)in subsection (a)(1)(B), by striking or (q) and inserting (q), (aa)(2), (aa)(3), (aa)(5), or (aa)(6); (2)in subsection (c)(A)in paragraph (1)—(i)in subparagraph (A), in the matter preceding clause (i), by inserting functional before firearm each place it appears; (ii)in subparagraph (B), in the matter preceding clause (i), by inserting functional before firearm; and(iii)in subparagraph (D)(ii), by inserting functional before firearm; and(B)in paragraph (4), by striking all or part of the firearm and all that follows through person. and inserting the following: all or part of the functional firearm, or otherwise make the presence of the functional firearm known to another person, in order to intimidate that person, regardless of whether the functional firearm is directly visible to that person.; (3)in subsection (d)(1), by striking or (k) and inserting (k), (aa)(2), (aa)(3), (aa)(5), or (aa)(6); (4)in subsection (e)(1), by inserting through the possession of a functional firearm before and has three; and(5)by adding at the end the following:(q)A person who violates section 922(aa)(4) shall—(1)in the case of the first violation by the person, be fined under this title, imprisoned not more than 1 year, or both; or(2)in the case of any subsequent violation by the person, be fined under this title, imprisoned not more than 5 years, or both..4.Modernization of the prohibition on un­de­tect­able firearmsSection 922(p) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking any firearm;(B)by amending subparagraph (A) to read as follows:(A)an undetectable firearm; or; and(C)in subparagraph (B), by striking any major component of which, when subjected to inspection by the types of x-ray machines commonly used at airports, does not generate and inserting the following: a major component of a firearm which, if subjected to inspection by the types of detection devices commonly used at airports for security screening, would not generate;(2)in paragraph (2)—(A)by amending subparagraph (A) to read as follows:(A)the term undetectable firearm means a firearm, as defined in section 921(a)(3)(A), of which no major component is wholly made of detectable material;; (B)by striking subparagraph (B) and inserting the following:(B)the term major component, with respect to a firearm—(i)means the slide or cylinder or the frame or receiver of the firearm; and(ii)in the case of a rifle or shotgun, includes the barrel of the firearm; and; and(C)by striking subparagraph (C) and all that follows through the end of the undesignated matter following subparagraph (C) and inserting the following:(C)the term detectable material means any material that creates a magnetic field equivalent to or more than 3.7 ounces of 17–4 pH stainless steel.;(3)in paragraph (3)—(A)in the first sentence, by inserting , including a prototype, after of a firearm; and(B)by striking the second sentence; and(4)in paragraph (5), by striking shall not apply to any firearm which and all that follows and inserting the following: “shall not apply to—(A)any firearm received by, in the possession of, or under the control of the United States; or(B)the manufacture, importation, possession, transfer, receipt, shipment, or delivery of a firearm by a licensed manufacturer or licensed importer pursuant to a contract with the United States..